Exhibit 10.1
BY ELECTRONIC DELIVERY
PRIVATE AND CONFIDENTIAL

November 5, 2010
Dear Michelle:
Re: Offer of Employment — EVP, Operations and Chief Financial Officer
I am pleased to provide this Offer of Employment in respect to the position of
Executive Vice President, Operations and Chief Financial Officer at OncoGenex
Pharmaceuticals, Inc.
Term
This Offer of Employment is for a full-time permanent position starting on
Monday, January 3, 2011.
Position
The position title will be Executive Vice President, Operations and Chief
Financial Officer and will carry the duties and responsibilities associated with
that position.
Compensation
Details regarding base compensation and bonus structure are provided in the
Employment Agreement dated November 5, 2010.
Location of Employment
Your day-to-day location of employment will be our Bothell office, with travel
to our office in Vancouver as required. We anticipate that travel to the
Vancouver office will be more frequent during the first 6 months of your
employment.
Benefits
OncoGenex has established an excellent health and dental benefits program which
will be made available to you upon commencement of your term employment.
Enclosed is a summary of the health programs in effect at OncoGenex.
Employee Stock Option Participation
On commencement of your employment (the “Grant Date”), you will be granted stock
options in accordance with the terms of OncoGenex’s 2010 Performance Incentive
Plan to purchase 35,000 common shares in the capital stock of OncoGenex
Pharmaceuticals, Inc. at an exercise price equal to the closing sales price on
the Grant Date or, if no closing sales price is reported on that day, the
closing sales price on the next preceding day for which a closing price is
reported, for a term of 10 years vesting monthly over four years (all as
determined under the Plan).

 

 



--------------------------------------------------------------------------------



 



Vacation
You will be entitled to 20 days paid vacation, with your vacation entitlement in
your first year accruing monthly from the date your employment commences.
Employment Contract
OncoGenex requires all of its employees to sign an Employee Agreement
containing, among other things, obligations of confidence and assignment of
intellectual property. Such agreement has been provided for your review and
execution upon agreement of the terms detailed herein. In the event of any
inconsistency between this letter and the Employment Agreement, the Employment
Agreement will govern.
If you agree with the terms set forth in this letter, please countersign this
letter in the space provided below and execute the enclosed Employment Agreement
and return both via facsimile (604-736-3687) to the attention of Sandra Thomson
(please call her first to ensure she can intercept the fax directly) or by
e-mail to sthomson@oncogenex.com. This Offer of Employment is open for
acceptance until 5:00 p.m. Pacific on November 8, 2010.
Sincerely,
OncoGenex Pharmaceuticals, Inc.

     
/s/ Scott Cormack
 
Scott Cormack,
President & CEO
   

I, Michelle Burris, hereby agree to the above terms of employment.

         
/s/ Michelle Burris
 
Michelle Burris
  November 5, 2010
 
Date    

 

-2-